205 Md. 644 (1954)
108 A.2d 906
JOHNS
v.
WARDEN OF MARYLAND PENITENTIARY
[H.C. No. 15, October Term, 1954.]
Court of Appeals of Maryland.
Decided November 11, 1954.
Before BRUNE, C.J., and DELAPLAINE, COLLINS, HENDERSON and HAMMOND, JJ.
COLLINS, J., delivered the opinion of the Court.
This is an application for leave to appeal from the denial of a writ of habeas corpus.
Petitioner was convicted of murder on January 9, 1938, and sentenced to life imprisonment. Petitioner has petitioned for a writ of habeas corpus twenty-four times and all have been denied. This is the first application for leave to appeal to this Court.
Petitioner claims that he was not given a copy of the indictment. He was represented by an attorney at his trial and does not allege that his attorney did not receive a copy. Nor does he allege that he requested one.
Petitioner further alleges that he was denied a chance to summon his witnesses. He does not state that he complained to the trial judge about this denial or that his attorney was denied the right to summon witnesses for him. A complaint that a petitioner was refused an opportunity to obtain witnesses is reviewable on appeal, but not on habeas corpus. Bowen v. Warden, 202 Md. 646, 96 A.2d 489; Sears v. Superintendent, 202 Md. 656, 97 A.2d 133; Daisey v. Warden, 203 Md. 653, 98 A.2d 99.
Petitioner also alleges that perjured testimony was used against him, and that the evidence presented at the trial was not sufficient to justify a conviction. "A bald assertion that perjured testimony was deliberately used against him is insufficient, in the absence of `facts *646 showing that the State's officers used testimony known to be perjured, or participated in any conspiracy to defraud petitioner of his rights.'" Reeder v. Warden, 196 Md. 683, 685, 77 A.2d 1, and cases there cited. Nor is the competency, admissibility, and sufficiency of evidence a basis for the issuance of a writ of habeas corpus. Sembly v. Warden, 190 Md. 744, 60 A.2d 526; Loughran v. Warden, 192 Md. 719, 64 A.2d 712; Land v. Warden, 199 Md. 694, 87 A.2d 527.
Application denied, with costs.